Citation Nr: 1343208	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, effective June 17, 2009.

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, granted service connection for degenerative disc disease of the lumbar spine, and assigned a noncompensable rating, effective June 17, 2009.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  In March 2012, the RO awarded a higher initial rating of 10 percent for the service-connected degenerative disc disease of the lumbar spine, effective June 17, 2009.  

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claim.  The Veteran's Virtual VA electronic folder was reviewed in connection with this appeal.

As regards characterization of the appeal, because the Veteran has disagreed with the initial rating assigned following the grants of service connection for degenerative disc disease of the lumbar spine, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As reflected on the title page, and as explained in more detail below, the Board has also characterized the appeal to encompass the matter of entitlement to  a TDIU due to the service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as a component of the claim for higher rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of clarity and convenience, the Board has listed this matter as a separate issue.

The matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington. DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised during the Board hearing, and after review of the claims file, the Board finds that further RO action in this appeal is warranted.  

The Veteran most recently underwent VA examination for evaluation of his lumbar spine disability in March 2010.  During the August 2012 hearing, the Veteran's representative indicated that the Veteran's lumbar spine disability had worsened since the last VA examination, and the Veteran testified that he now had pain radiating down his left leg.  Under these circumstances, the evidence currently of record is deemed inadequate to assess the current severity of his lumbar spine disability.  Hence, further examination of the Veteran is warranted.  See 38 C.F.R. § 3.327(a) (2013) (examinations will be requested whenever VA determines that there is a need to determine the exact nature or severity of a disability).  See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran testified that he has not been regularly employed since 2004 due to his lumbar spine disability.  This testimony appears to raise the matter of the Veteran's entitlement to a TDIU in the context of the Veteran's claim for higher rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU due to service-connected lumbar spine disability.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to the lumbar spine disability, and taking further action noted above and below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due service-connected lumbar spine disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action  obtain and associate with the claims file all outstanding, pertinent  records.  

As for VA records, the claims file includes VA treatment records from the Palo Alto VA Healthcare System (HCS) dated through October 27, 2009; more recent records may be available.  Hence, the RO should obtain all outstanding records of VA evaluation and/or treatment of the Veteran's lumbar spine, following the current procedures prescribed in 38 C.F.R. § 3.159.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the appeal, explaining that he has a full on-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should explain how to establish entitlement to a TDIU due to service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Also in the letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records, to include from the chiropractor who treated him in July 2008 (mentioned during the Board hearing) and from any other private provider.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Adjudication of the higher initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Also, the RO's adjudication of both claims should include consideration of all evidence added to the record since the RO's last adjudication of the higher initial rating claim.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Palo Alto VA HCS all outstanding pertinent records of evaluation and/or treatment of the Veteran since October 27, 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.


2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, to include records of chiropractic care in July 2008.

In the letter, explain how to establish entitlement to a TDIU due to service-connected lumbar spine disability, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include consideration of the Veteran's documented medical history and assertions.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative disc disease.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees). The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim for higher initial rating) and legal authority.  In adjudicating the claim for a higher rating, consider whether staged rating, consistent with Fenderson (cited above) is warranted.  Further, adjudication of the claim for a TDIU due to service-connected back disability should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


